Thatcher, C. J.
I concur in the conclusion of Mr. Justice Stone, on the ground of insufficient averments in the bill. Following the rule laid down in Mackey v. Thomas, 3 Col. 293, the charge of fraud in the bill is too general. If it be admitted that the conveyance was voluntary, it was not therefore per se fraudulent, as against existing creditors. Such is the construction of a statute like ours by the court of appeals of New York (Young v. Hermans, 66 N. Y. 387; Holden v. Burnham, 63 id. 75), a case from which this court quoted approvingly in Thomas v. Mackey, cited supra. If a debtor is perfectly solvent, he can do with his property what he will so long as he does not dispose of so much of it as to disable him from paying his debts. In the bill there is no allegation that the debtor was insolvent or embarrassed. For aught that appears he may have been possessed of ample property, other than the property in controversy, to pay his debts. If so, the : deed cannot be attacked by his creditors. The bill, in the *261absence of sufficient allegations showing that the conveyance operated as a fraud upon Burdsall, was at the hearing properly dismissed. For these reasons I agree with brother Stone that the decree of the court below must be affirmed.
Mr. Justice Elbert, having been of counsel in the court below, did not sit in this case.